Citation Nr: 1528969	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to a compensable initial disability rating for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to April 1990, December 1990 to June 1991, January 2003 to December 2003, June 2004 to June 2005, and May 2008 to June 2009.  

These matters come before the Board of Veterans' Appeals (Board) from August 2010 and November 2012 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Denver, Colorado, respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  The Veteran subsequently submitted additional evidence along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ); therefore, it has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current memory loss disability; additionally, his claimed symptoms of memory loss do not meet the criteria for a compensable rating for any six-month period since active service.  

2.  From June 7, 2012, the Veteran's COPD disability was manifested by PFT results including post-bronchodilator FEV-1/FVC of 75 percent predicted which most closely reflected the Veteran's level of COPD disability; additionally, at no time during the pendency of the appeal have the Veteran's PFTs been worse in severity in order to warrant an increased disability rating; moreover, there is no documented exercise capacity testing and no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or the requirement of outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).  

2.  The criteria for an increased 10 percent disability rating for COPD have been met from June 7, 2012, but no sooner.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6604 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran received adequate notice regarding how to substantiate his claim of entitlement to service connection for memory loss in July 2009.  The Veteran's claim of entitlement to a compensable initial disability rating for chronic obstructive pulmonary disease (COPD) arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained partial service treatment records, VA treatment records, and lay statements, and associated such records with the claims file.  Notably, the Veteran's complete service treatment records, particularly those from February 1982 to April 1990, are not available.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  The Veteran has been properly advised of his missing service treatment records and alternative forms of evidence to submit in lieu of the missing records.  He has reported on multiple occasions that he does not have any service treatment records in his possession.  In February 2012, the RO issued its Formal Finding on the Unavailability of Service Treatment Records which detailed the efforts undertaken to obtain the Veteran's service treatment records for the period from February 1982 to April 1990.  Given the above, the Board finds that the specified service treatment records are unavailable and that any additional efforts to obtain the missing records would be futile.  Therefore, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims decided herein.  

VA provided relevant examinations and/or opinions in July 2011, July 2012, and November 2012.  The examinations and opinions of record are adequate to adjudicate the claims discussed herein because they are based upon reviews of the claims file, the Veteran's provided medical history, and appropriate diagnostic tests; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected COPD disability since he was last examined in November 2012.  38 C.F.R. § 3.327(a) (2014).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  For these reasons, the Board finds that the VA examination of record is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Memory Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Lay persons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran asserts that he has a current memory loss disability which is related to his active service.  

Service treatment records do not document any complaints, treatment, or diagnosis of memory loss; rather, on multiple occasions, including as documented most recently within a January 2009 post deployment health assessment, the Veteran denied experiencing symptoms of memory loss.  

The Veteran first submitted his claim of entitlement to service connection for memory loss in July 2009.  A November 2009 VA general medical examination report reflects the Veteran's complaints of sleep apnea with memory loss; however, there are no documented findings regarding the claimed memory loss condition.  

The Veteran was next afforded a VA psychiatric examination regarding his claim of memory loss is July 2011.  The examiner ultimately concluded that the Veteran did not meet the diagnostic criteria for memory loss or other cognitive impairment.  Notably, the examiner noted the Veteran's subjective examples of memory loss were more likely than not a result of normal forgetfulness in daily routine.  The examiner noted that the Veteran was able to maintain activities of daily living, had never been in treatment for a mental disorder, including a cognitive or memory issue, and did not display impaired social or occupational functioning as a result of memory loss or cognitive issues.  

The Veteran is competent to report his observable symptoms, such as forgetfulness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide a psychiatric diagnosis of memory loss or cognitive impairment; to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's statements asserting a diagnosis of memory loss are afforded little probative value.  

Indeed, the most probative evidence regarding the Veteran's claimed memory loss is the July 2011 VA psychiatric examination report, which documents that the Veteran does not have a diagnosis of memory loss.  To the extent that the Veteran's June 2012 VA Form 9 asserts that the July 2011 VA examination was inadequate because it was provided by a part-time psychologist who was "behind with his appointments" and "seem[ed] to dismiss [the Veteran's] concerns," the Board finds that such assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Indeed, the Board finds no indication that the July 2011 VA examination was rushed or otherwise inadequate; rather, the examination report, which appears thorough and complete, is adequate to rate the Veteran's memory loss claim.  

Based upon the above, the preponderance of evidence is against a finding that the Veteran has a diagnosed memory loss disability, and service connection is not warranted on a direct basis.  See Brammer, 3 Vet. App. at 225.  

The Veteran has also asserted, including in a July 2011 statement, that his memory loss symptoms are presumptively due to his Gulf War service.  As noted above, the Veteran is a Persian Gulf veteran; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability resulting from an undiagnosed illness.  

As discussed above, there is no evidence that the Veteran's memory loss manifested during active service.  Indeed, the Veteran's July 2011 statement alleges that he first noticed memory loss issues several months after returning from the Gulf War.  Therefore, the Board must consider whether the Veteran's alleged memory loss symptoms have manifested to a degree of 10 percent or more following active service.  

The Veteran's claimed symptoms of memory loss can be considered by analogy under the rating criteria for dementia of an unknown etiology.  See 38 C.F.R. §§ 4.20, 4.130, Diagnostic Code (DC) 9310 (2014).  Under the general rating formula for mental disorders, a 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9310.  

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed symptoms of memory loss do not meet the criteria for a compensable rating for any six-month period since active service.  As discussed above, the July 2011 VA examiner found that the Veteran did not have a formal diagnosis of memory loss or cognitive impairment; moreover, the Veteran's subjective examples of memory loss were more likely than not a result of normal forgetfulness.  Additionally, the Veteran's claimed memory loss did not in occupational or social impairment and had not required treatment with continuous medication.  Thus, presumptive service connection for memory loss due to a qualifying chronic disability is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss, on both direct and presumptive bases.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Initial Disability Rating - COPD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed further herein, the Board has given appropriate consideration to whether staged rating periods are warranted for any period on appeal.  Notably, however, the Veteran has not appealed the assigned effective date of May 29, 2012, so the Board need not consider the propriety of potential disability ratings prior to that date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran seeks a compensable initial disability rating for COPD, which is currently rated as 0 percent disabling, effective May 29, 2012, pursuant to Diagnostic Code (DC) 6604.  38 C.F.R. § 4.97, DC 6604 (2014).  

Under DC 6604, a 10 percent disability rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  Id.  

A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  Id.  

A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  Id.  

A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  

There are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2014).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale, or right ventricular hypertrophy has been diagnosed; or when there have been one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2014).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's COPD under DC 6604, as it most accurately described the Veteran's predominant disability.  

Following his May 2012 claim, the Veteran was first afforded a VA respiratory examination in July 2012.  The July 2012 examination report documents June 2012 relevant pre-bronchodilator PFT results as follows: FEV-1 of 42 percent of predicted value, FEV-1/FVC of 122 percent, and DLCO (SB) of 79 percent of predicted value.  Relevant post-bronchodilator PFT results were as follows: FEV-1 of 44 percent predicted, and FEV-1/FVC of 75 percent.  The DLCO (SB) was marked not applicable (N/A); although the technician noted under "bronchodilator response," that "[t]he DLCO [was] within normal limits."  Notably, the examination report documents that the PFT results reported did not accurately reflect the Veteran's current pulmonary function.  In particular, the technician reported that the June 7, 2012 PFT results were "questionable" and "suboptimal" due to the Veteran's inability to perform the testing maneuvers according to standards of the American Thoracic Society (ATS).  The examiner documented that the FVC percent predicted most accurately reflected the Veteran's level of disability, that exercise capacity testing had not been performed, and that there were no other significant findings or results.  

Following the July 2012 VA examination, the VA examiner provided an addendum opinion in November 2012 which documents her recommendation, following further review of the Veteran's June 2012 PFTs, that post-bronchodilator FEV-1/FVC percent predicted results more closely reflected the Veteran's current disability resulting from COPD.  

After considering the evidence of record, including the evidence discussed above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating of 10 percent for COPD is warranted from June 7, 2012, but no sooner.  As discussed above, the July 2012 VA examination report documents the results of June 7, 2012 PFTs and the November 2012 VA examiner's addendum opinion concludes that the post-bronchodilator FEV-1/FVC percent predicted documented therein most closely reflects the Veteran's current disability resulting from his COPD.  The June 7, 2012 post-bronchodilator FEV-1/FVC of 75 percent predicted corresponds to a 10 percent disability rating.  See 38 C.F.R. § 4.97, DC 6604.  

The Board has considered whether the Veteran is entitled to an increased disability rating under the relevant criteria of DC 6604 for any period on appeal; however, the evidence discussed above does not reflect the required severity of PFT results in order to warrant an increased 30, 60, or 100 percent disability rating under DC 6604 for any period on appeal according to PFT results.  See id.  Likewise, the July 2012 VA examiner noted that exercise capacity testing had not been performed and there were no other significant findings, including cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; the requirement of outpatient oxygen therapy.  Therefore, an increased disability rating is not warranted under DC 6602 for any period on appeal according to alternate rating criteria.  See id.  

In assessing the severity of the Veteran's COPD, the Board has also considered the lay evidence of record, including statements of the Veteran and his spouse, which describe symptoms such as shortness of breath and fatigue.  Such lay statements are considered competent insofar as they describe observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's history and reported symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, while his COPD is rated herein based on PFTs, such testing contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned symptoms and resulting physical limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of COPD.  As such, while the Board accepts the lay evidence of record insofar as it is competent, the Board affords the most probative value to the competent medical evidence of record with regard to the specialized evaluation of pulmonary functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected COPD.  

To the extent that the Veteran's March 2013 notice of disagreement (NOD) asserts that the July 2012 VA examination was inadequate because the "breathing machine" was "not calibrated," the Board finds that such an assertion is insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  See Ashley, 2 Vet. App. at 64-65.  As discussed above, the Board acknowledges that the July 2012 examination report documents that the PFT results reported did not accurately reflect the Veteran's current pulmonary function and the technician's report that the June 7, 2012 PFT results were "questionable" and "suboptimal" due to the Veteran's inability to perform the testing maneuvers.  However, there is no documentation or objective implication that there were calibration issues with the machinery involved, as alleged by the Veteran.  Moreover, in any event, the November 2012 addendum opinion identified the June 2012 post-bronchodilator FEV-1/FVC percent predicted results are more closely reflecting the Veteran's level of current disability resulting from COPD.  In sum, the Board finds the Veteran's assertions of inadequacy with respect to the July 2012 VA examination to be insufficient to overcome the presumption of regularity, especially in light of the November 2012 addendum opinion.  

In sum, the Board has carefully considered the medical and lay evidence of record, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased disability rating of 10 percent for COPD is warranted from June 7, 2012, but no earlier.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6833; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected COPD disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected COPD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's COPD are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has reported that his COPD limits his ability to work, the evidence of record does not document that the Veteran is completely precluded from securing or following a gainful occupation due to his service-connected COPD.  Specifically, the July 2012 VA examiners concluded that the Veteran's COPD did not impact his ability to work.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.  

ORDER

An increased 10 percent disability rating for COPD is granted from June 7, 2012. 

Service connection foe memory loss is denied. 

REMAND

VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Post-service VA treatment records document the Veteran's current diagnosis of sleep apnea.  The Veteran has reported, including at the April 2015 Travel Board hearing, that his sleep apnea condition had onset during active service.  Additionally, he has submitted a corroborating May 2015 buddy statement which attests to the Veteran's loud snoring and pauses in breathing while he slept during active service in 1983, as well as the Veteran's post-service issues with snoring from 2011-14 and a specific incident in April. 2012 when the Veteran awoke gasping for breath.  The Veteran is competent to report that he had trouble sleeping in service and since that time, see Layno, supra; moreover, the corroborating buddy statement lends additional credibility to the Veteran's own statements.  Finally, the Veteran reported in May 2012 that he had a consultation with a private sleep specialist in May 2015 to discuss sleep apnea; significantly, he related that the physician stated that his 1986 in-service surgery for a deviated septum likely contributed to his sleep apnea.  The Board finds no indication that VA has attempted to obtain the May 2015 private treatment records referred to by the Veteran; therefore, they must be sought upon remand.  In any event, absent a reason to question the Veteran's credibility in this regard, the Board finds the May 2015 statement of the private physician as reported by the Veteran to be a sufficient indication that the Veteran's sleep apnea may be associated with his active service in order to trigger VA's duty to provide an examination, which must also be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private treatment records, including the May 2015 sleep specialist consultation, after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses are properly documented.

2.  Schedule the Veteran for a VA examination with a qualified examiner in order to determine the nature and etiology of his current sleep apnea disability.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted and all findings reported in detail.  

The examiner must offer an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had onset during active service or is otherwise etiologically related to active service.  In rendering the requested opinion, the examiner must specifically consider and comment upon the lay evidence of record regarding the onset of the sleeping problems during and since active service, including loud snoring and trouble breathing.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for sleep apnea.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


